The State of TexasAppellee/s




                               Fourth Court of Appeals
                                      San Antonio, Texas
                                             February 21, 2014

                                           No. 04-13-00238-CR

                                           Ricardo PEDRAZA,
                                                Appellant

                                                     v.

                                        THE STATE OF TEXAS,
                                              Appellee

                        From the 49th Judicial District Court, Webb County, Texas
                                    Trial Court No. 2012CRR107-D1
                               Honorable Jose A. Lopez, Judge Presiding

                                              O R D E R
        On December 12, 2013, we abated the appeal to the trial court pursuant to Rule 38.8(b)(2). See
TEX. R. APP. P. 38.8. We ordered the supplemental clerk’s record and supplemental reporter’s record to
be filed on or before January 13, 2014. Thereafter, the court coordinator filed a letter asking for an
extension of time in which to hold the abandonment hearing. We then ordered the trial court to file the
supplemental clerk’s and reporter’s records no later than February 14, 2014.

          On February 19, 2014, the trial court filed an additional motion for extension of time, in which it
indicated that the hearing was conducted on February 14, 2014, but requesting that it be allowed until
March 21, 2014 to file the supplemental records. The motion is DENIED. The trial court is ORDERED
to file the supplemental reporter’s record from the February 14, 2014 hearing as well as the supplemental
clerk’s record containing the trial court’s findings regarding our December 12, 2013 abatement order NO
LATER THAN MARCH 3, 2014.

        All appellate deadlines are ABATED pending further orders from this court.


                                                          _________________________________
                                                          Rebeca C. Martinez, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 21st day of February, 2014.



                                                          ___________________________________
                                                          Keith E. Hottle
                                                          Clerk of Court